United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, AL, Employer

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1939
Issued: January 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from November 16, 2006 and May 4,
2007 decisions of the Office of Workers’ Compensation Programs denying his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant’s claimed emotional condition is causally related to a
compensable factor of his employment.
FACTUAL HISTORY
On August 10, 2006 appellant, then a 50-year-old postmaster, filed a claim for an
emotional condition alleging that he developed stress and high blood pressure due to harassment
by management and coworkers. He alleged that staffing levels were inadequate at the employing
establishment.

The employing establishment controverted appellant’s claim. On August 21, 2006 Julia
Boykin, appellant’s manager, denied that she had ever harassed him. She had no knowledge of
any harassment by his coworkers. Ms. Boykin stated that management provided the appropriate
staffing, equipment and supplies for appellant to be successful in his position. Appellant stopped
work on January 26, 2006. A notice of proposed removal was issued on August 1, 2006 due to
appellant’s unsatisfactory attendance and failure to comply with postal regulations and
procedures.
By letter dated October 12, 2006, the Office advised appellant to submit additional
factual and medical evidence. No additional evidence was submitted.
By decision dated November 16, 2006, the Office denied appellant’s claim on the
grounds that the factual and medical evidence failed to establish fact of injury.
Appellant requested a hearing that was held on February 26, 2007. He testified that
management conducted a staffing level review after he stopped work, which showed that four
additional clerks were needed to properly staff his postal facility. Appellant expressed his
concern that staffing was inadequate to Ms. Boykin but she merely told him to go home. He
testified that employees filed Equal Employment Opportunity (EEO) complaints to harass him
and that a study conducted by the inspector general’s office supported his allegation. Appellant
submitted a January 4, 2006 investigative report in which an agent in the inspector general’s
office, David Poarch, stated that there was no evidence that appellant committed timekeeping
fraud or misused postal property to conduct a real estate business as alleged by certain
employees. However, the investigation revealed security and revenue accountability concerns.
Appellant did not always lock the door leading to the retail unit and workroom floor. He did not
always require that managers perform cash counts of the clerks’ cash drawers. Appellant
submitted a May 1, 2006 hospital discharge report. Dr. Naila Siddiqui indicated that appellant
was hospitalized on April 26, 2006 for psychiatric and cardiac evaluation due to his allegations
of a stressful work environment. An electromyogram was normal. Dr. Siddiqui did not provide
any diagnosis or address causal relationship.
Responding to a transcript of appellant’s testimony at the hearing, Ms. Boykin stated that
reviews of the staffing levels at his postal facility were conducted in May 2006 and March 2007.
The reviews did not find that additional positions were needed. Ms. Boykin stated that the
August 1, 2006 notice of proposed removal was issued because appellant’s attendance was
unsatisfactory and he failed to comply with employing establishment procedures regarding
overages and shortages, key and vending accountability, box service, retained cash credit
accounts and the accountability of credit cards and trust accounts. She indicated that
management found no evidence that anyone had harassed appellant.
By decision dated May 4, 2007, the Office hearing representative affirmed the denial of
appellant’s emotional condition claim. He modified the November 16, 2006 decision to find no
compensable factor of employment.

2

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.3
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.4 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.5 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.6 Where the claimant alleges compensable factors of employment,
he must substantiate such allegations with probative and reliable evidence.7 When the matter
asserted is a compensable factor of employment and the evidence of record establish the truth of
the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.8

1

5 U.S.C. §§ 8101-8193.

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Michael Thomas Plante, 44 ECAB 510 (1993).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Margaret S. Krzycki, 43 ECAB 496 (1992).

6

See Charles E. McAndrews, 55 ECAB 711 (2004).

7

Joel Parker, Sr., 43 ECAB 220 (1991).

8

See Charles D. Edwards, 55 ECAB 259 (2004).

3

ANALYSIS
Appellant alleged that his emotional condition was caused by staffing shortages, an
improper notice of proposed removal and harassment by management and employees.
The allegations of inadequate staffing and unfair disciplinary actions concern personnel
or administrative matters. The Board has held that an administrative or personnel matter will be
considered to be an employment factor only where the evidence discloses error or abuse on the
part of the employing establishment.9 In determining whether the employing establishment erred
or acted abusively, the Board has examined whether the employing establishment acted
reasonably.10 Ms. Boykin stated that management provided the appropriate staffing, equipment
and supplies for appellant to be successful in his position. She stated that reviews of the staffing
levels at appellant’s employing establishment conducted in May 2006 and March 2007 did not
find that additional staffing was needed. There is insufficient evidence that management erred or
acted abusively in its handling of the staffing at appellant’s postal facility. Regarding his
allegation that management unfairly issued a notice of proposed removal on August 1, 2006
Ms. Boykin stated that the notice was issued due to appellant’s unsatisfactory attendance and
failure to comply with postal regulations and procedures regarding overages and shortages, key
and vending accountability, box service, retained cash credit accounts and the accountability of
credit cards and trust accounts. A January 2006 investigation by the inspector general’s office
revealed security and revenue accountability problems, including his failure to lock the door
leading to the retail unit and workroom floor and to require that managers perform cash counts of
the clerks’ drawers. This investigation supports the basis provided by Ms. Boykin for the notice
of proposed removal. The record does not establish that the disciplinary action was baseless or
otherwise improper. Accordingly, there is insufficient evidence to establish that management
erred or acted abusively regarding the notice of proposed removal. Because there is insufficient
evidence of error or abuse in the handling of these administrative or personnel matters, these
allegations are not deemed compensable factors of employment.
Appellant alleged harassment by management and employees. Mere perceptions of
harassment or discrimination are not compensable under the Act. Appellant’s burden of proof is
not discharged with allegations alone. He must support his allegations with probative and
reliable evidence.11 The record shows that the inspector general’s office conducted an
investigation into employee allegations that appellant was conducting personal business on work
time. The investigation concluded that there was no evidence of wrongdoing by appellant.
However, the fact that the employee’s allegations were not substantiated does not establish that it
was improper for the employing establishment to conduct the investigation. Appellant also
alleged that employees filed EEO complaints in order to harass him. There is no evidence of
record, such as an EEO decision, that any EEO complaint filed against appellant was retaliatory
or without merit. Ms. Boykin denied that she ever harassed appellant and there is insufficient
evidence to establish that she did so. The Board finds that there is insufficient evidence to
9

Id.

10

Janice I. Moore, 53 ECAB 777 (2002).

11

Cyndia R. Harrill, 55 ECAB 522 (2004).

4

establish that appellant’s allegations of harassment and discrimination are factual. Therefore,
these allegations are not deemed to be compensable employment factors.12
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to a compensable
factor of employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 4, 2007 and November 16, 2006 are affirmed.
Issued: January 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).

5

